Citation Nr: 0831693	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) and Board remands.  

In March 2008, the Board remanded this appeal to comply with 
the veteran's request for a Board hearing.  In April 2008, 
the veteran's representative submitted a letter indicating 
that the veteran wished to have a videoconference hearing.  
In June 2008, the veteran was notified of a scheduled 
videoconference hearing before the Board in July 2008.  
However, the veteran failed to appear for this hearing.  As 
the claims file does not reflect that the letter notifying 
the veteran of the scheduled hearing was returned as 
undeliverable, and the veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007).


FINDING OF FACT

The medical evidence of record does not show a diagnosis of 
post-traumatic stress disorder (PTSD). 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a post-remand re-adjudication of the veteran's 
claim, September 2005, December 2005, March 2006, April 2006, 
and July 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
necessary VA examinations have been conducted.  The Board 
notes that, although the veteran indicated that he received 
treatment from Dr. Brown, he stated that he was unable to 
locate Dr. Brown and believed him to be deceased.  The 
veteran also identified potential relevant treatment records 
from Dr. Amendola, but the RO's efforts to locate Dr. 
Amendola were unsuccessful.  In addition, although the 
veteran identified treatment from Dr. Brannahl at the VA 
Medical Center in Boise, Idaho, no such treatment records 
were located.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  

Historically, the veteran served on active duty from October 
1964 to December 1967.  A review of his service personnel 
records revealed that his primary duty during service was 
listed as a Boatswain Mate.  

In a November 2003 social and industrial survey, the veteran 
reported difficulty with anger control, problems with 
authority figures, work-related difficulties, homicidal 
thoughts, difficulty establishing and maintaining effective 
relationships, occasional nightmares, and trouble sleeping.  
The veteran reported stressors including seeing a boat blown 
up while stationed in the Philippines, recovering a pilot's 
body out of shark-infested waters in the Philippines, being 
placed in danger by his boat officer in Vietnam in order to 
get medals, witnessing a plane crash in Vietnam, and 
performing recovery of dead bodies from the plane crash in 
Vietnam.  The veteran reported problems with authority 
figures after service discharge and noted that he was 
arrested for assaulting his wife and for spanking his 
girlfriend's four-year-old son.  He denied any current mental 
health treatment, and indicated that he attended church on 
Sundays.

In December 2003, the veteran underwent a VA examination.  He 
complained of increased startle response leading to anger 
when others find humor in his reaction, irritability, anger, 
road rage, hypervigilance, distrust of the government, and 
recurrent thoughts or memories of Vietnam.  The report notes 
that the veteran's problems re-emerged and have been 
significant since the September 11, 2001 terrorist attacks.  
Mental status examination revealed the veteran to be alert 
and fully oriented.  His memory was intact and his attention 
and concentration were good to very good.  His intelligence 
was average or above average, and his speech was within 
normal limits.  There was no impairment of thought process or 
communication.  The VA examiner found that the veteran did 
not exhibit or report delusions, hallucinations, obsessions, 
or compulsions, and that the veteran was fully capable of 
maintaining his personal hygiene.  The veteran denied 
suicidal or homicidal ideation.  

The VA examiner noted that Clinician-Administered PTSD Scale 
(CAPS) interview data indicated that the veteran experienced 
significant PTSD symptoms, most particularly in the 
hyperarousal group.  However, the VA examiner concluded that 
the veteran "falls short of satisfying the minimum DSM-IV 
requirements for the disorder."  The VA examiner explained 
that the veteran did not meet both current and significant 
item criteria for problems with unpleasant dreams and 
nightmares; dissociation or dissociative flashback 
experiences; psychological distress when exposed to reminders 
of his war traumas' physiological reactivity when reminded of 
the traumas; avoidance of thoughts, feelings, or 
conversations that are reminders of the traumatic events; a 
restricted range of affect; a diminished interest in 
significant activities; feelings of estrangement from others; 
or concentration problems.  The veteran's score on the Impact 
of Event Scale - Revised (IES-R) indicated pronounced PTSD 
symptoms with higher endorsements on the items reflecting 
hyperarousal than on the intrusiveness and avoidance items.  
The veteran's score on the Mississippi Scale for Combat-
related PTSD was above the minimum cut-off for PTSD, but well 
below the mean score of the Vietnam combat veterans studied 
in the Mississippi Scale standardized study.  In addition, 
the veteran showed significant elevation in 13 of the 31 
Personality Assessment Inventory (PAI) clinical subscales.  
The VA examiner concluded that, overall, the PAI data 
suggested that the veteran experienced PTSD symptoms amid a 
clinical picture predominated by aggressivity, feelings of 
persecution, mood swings, and anxiety-driven avoidant 
behavior.  

The VA examiner diagnosed rule out panic disorder without 
agoraphobia and rule out paranoid personality disorder.  The 
VA examiner explained that, although the veteran presented 
with significant PTSD symptomatology, the veteran did not 
meet the formal diagnostic criteria for a diagnosis of PTSD.  
Specifically, the veteran's symptoms suggested that he met 
the diagnostic criteria for paranoid personality disorder.

Based upon its review of the relevant evidence in this case 
and the applicable laws and regulations, the Board concludes 
that the preponderance of the evidence demonstrates that the 
veteran does not have PTSD.  The Board notes that this 
conclusion is supported by the lack of any post-service 
treatment records showing a diagnosis of PTSD.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the evidence indicates that the veteran 
currently has symptoms of PTSD, there is no evidence of a 
valid PTSD diagnosis.  Absent credible evidence reflecting 
the current presence of the claimed disability, a basis upon 
which to establish service connection for PTSD has not been 
presented and the appeal is denied.

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of a medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


